Citation Nr: 0836311	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-30 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, her son, and her daughter


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 decision of the VA Regional Office 
(RO) in Manila, the Republic of the Philippines, which denied 
the appellant's claim for VA benefits on the basis that her 
late spouse did not have the requisite military service to 
establish basic eligibility for such benefits.

A hearing was held at the RO in July 2008 before the 
undersigned Veterans Law Judge.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The appellant's spouse's service from March 1942 to July 1945 
with the 1st Regiment, Hawaii Rifles, in the Organized 
Defense Volunteers of the Central Pacific Area has not been 
deemed active military service.


CONCLUSION OF LAW

The legal criteria for basic eligibility for VA death 
benefits are not met.  38 U.S.C.A. §§ 101, 107, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.41 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially it is noted that the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim." Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  When the law and not the evidence are 
dispositive of the claim, the VCAA is not applicable. See id. 
at 132 (VCAA not applicable to a claim for nonservice- 
connected pension when the claimant did not serve on active 
duty during a period of war).  As the law is dispositive in 
the instant claim, the VCAA is not applicable.  Nonetheless, 
the record contains a March 2007 letter that told the 
appellant of evidence need to substantiate her claims.  The 
letter included a discussion of the need to verify her 
spouse's service, and requested that she submit proof of 
military service.  The letter also stated that VA has a duty 
to assist the claimant in obtaining evidence, and which 
portion of information should be provided by the claimant, 
and which portion VA will try to obtain on the claimant's 
behalf.  The appellant submitted evidence in response to this 
letter, and has not identified any additional evidence that 
should have been obtained.  The Board concludes that no 
further notification or development of evidence is required.  

The appellant claims that the military service of her spouse 
meets the requirements for eligibility for VA benefits on the 
basis that he was a "veteran."  She presented testimony to 
that effect during the hearing held in July 2008.  

In this case, the appellant submitted a Record of Service 
concerning her deceased spouse, which indicated that he had 
honorably served as a member of the Organized Defense 
Volunteers, Central Pacific Area, in the 1st Regiment, Hawaii 
Rifles from March 1942 to July 1945.  The appellant also 
submitted a letter from the Archives Division of the State of 
Hawaii which described the Organized Defense Volunteers as a 
civilian military defense force organized in 1942 under the 
authority of the Commanding General, Hawaiian Department, 
U.S. Army, and was under the operational control of the 
Military Governor of Hawaii.  

The appellant has not contended that her spouse served in any 
other capacity than with the Organized Defense Volunteers.  

The provisions of 38 U.S.C.A. §§ 1310 to 1318, pertaining to 
dependency and indemnity compensation benefits, and 38 
U.S.C.A. § 1542, pertaining to death pension benefits, 
require that the deceased person shall have been a veteran. 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable. 
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Notably, 38 C.F.R. 3.7 provides a comprehensive list of 
individuals and groups that are considered to have performed 
active military, naval, or air service, and the Organized 
Defense Volunteers are not listed in this group.  
Additionally, that group is not listed in 38 C.F.R. 3.40, 
which describes various types of Philippine service that 
provides eligibility for VA benefits.  Thus, the appellant's 
spouse's service from March 1942 to July 1945 with the 1st 
Regiment, Hawaii Rifles, in the Organized Defense Volunteers 
of the Central Pacific Area has not been deemed active 
military service.

Under the facts of this case, the applicable criteria are 
clear and dispositive. Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The law does not provide that the appellant's 
spouse's service with the Organized Defense Volunteers 
constitutes active military service such that the appellant 
is eligible for VA death benefits.  Accordingly, her claim 
must be denied. 38 U.S.C.A. § 107.




ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


